PD-1542-15                                             PD-1542-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 11/24/2015 2:45:56 PM
                                                             Accepted 11/25/2015 11:11:47 AM
                             NO. PD______-15                                   ABEL ACOSTA
                                                                                       CLERK
                             ________________

                       IN THE
             COURT OF CRIMINAL APPEALS
                      OF TEXAS
                             ________________

                        HOWARD THOMAS DOUGLAS,
                          Petitioner/Appellant

                                    vs.

                          THE STATE OF TEXAS,
                          Respondent/Appellee
                        ________________________

           APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                        ________________________

     From Third Court of Appeals (Austin) No. 03-13-00092-CR, and
From Cause No. D-1-DC-10-900204, in the 331st District Court, Travis County
                          ________________

                           J. Edward Niehaus
                              SBN 24074812
                  BODKIN NIEHAUS DICKSON, PLLC
                    207 W. HICKORY ST. SUITE 309
                         DENTON, TX 76201
                          TEL. (940) 600-1295
                          FAX. (888) 314-7695
                      JASON@BNDLEGAL.COM

                     ATTORNEY FOR APPELLANT


                                                     Oral Argument Requested


    November 25, 2015
                                     i
                                                        TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................ ii
Identity of Parties and Counsel ........................................................................................................ v
STATEMENT REGARDING ORAL ARGUMENT ................................................................ 2
STATEMENT OF THE CASE ...................................................................................................... 2
STATEMENT OF PROCEDURAL HISTORY .......................................................................... 2
GROUND FOR REVIEW ONE ................................................................................................... 3
   Whether the Court of Appeals erred in interpreting the statutory definition of “deception” as defined by
   Tex.Pen.Code 31.01(a), and if that error resulted in the Court of Appeals reaching the incorrect conclusion
   in its sufficiency of the evidence analysis. ..................................................................................... 3
   Facts ............................................................................................................................................ 3
   Argument and Authorities ............................................................................................................ 5
      1. Legal and Statutory Basis for Appellant’s Assertion of Error ....................................................... 5
      2. Textualist Analysis of the Statute Supports Appellant’s Assertion that the Court of Appeals erred in Interpreting
      the Statute .................................................................................................................................. 6
      3. The Court Should Grant Review in Order to Correct the Court of Appeals’ Error in Applying the Definition of
      “Deception” to the Element of “by deception’ Contained in Tex. Pen. Code 32.46(a)(1). .......................... 8
PRAYER FOR RELIEF ................................................................................................................. 10
CERTIFICATE OF COMPLIANCE .......................................................................................... 11
CERTIFICATE OF SERVICE ..................................................................................................... 11
Appendix – Court of Appeals Opinion ........................................................................................ 12




                                                                               ii
                                               INDEX OF AUTHORITIES
Cases
Boykin v. State, 818 S.W.2d 782, 786 n.4 (Tex. Crim. App. 1991)................................................... 7
Bryant v. State, 391 S.W.3d 86, 92 (Tex. Crim. App. 2012) .............................................................. 7
Ex parte Valdez, 401 S.W.3d 651, 655 (Tex. Crim. App. 2013) ...................................................... 7
Getts v. State, 155 S.W.3d 153, 157 (Tex. Crim. App. 2005) ............................................................ 7
Johnson v. State, 423 S.W.3d 385, 394 (Tex. Crim. App. 2014) ........................................................ 8
Liverman v. State, 2015 Tex. Crim. App. LEXIS 992, (Tex. Crim. App. Sept. 23, 2015)......... 3, 8
Mahaffey v. State, 364 S.W.3d 908, 913 (Tex. Crim. App. 2012) ...................................................... 7
Price v. State, 434 S.W.3d 601, 605 (Tex. Crim. App. 2014)............................................................. 7
Reynolds v. State, 423 S.W.3d 377, 382 (Tex. Crim. App. 2014) ....................................................... 7
State v. Colyandro, 233 S.W.3d 870, 875 (Tex. Crim. App. 2007) .................................................... 7
State v. Cowsert, 207 S.W.3d 347, 350 (Tex. Crim. App. 2006) ........................................................ 7
State v. Young, 242 S.W.3d 926, 928 (Tex. Crim. App. 2008)........................................................... 7
Tha Dang Nguyen v. State, 359 S.W.3d 636, 641 (Tex. Crim. App. 2012) ................................. 8, 10
Will. v. State, 253 S.W.3d 673, 677 (Tex. Crim. App. 2008) ...................................................... 8
Winfrey v. State, 393 S.W.3d 763, 771 (Tex. Crim. App. 2013)...................................................... 10
Statutes
Tex. Pen. Code §32.46(a)(1) ...................................................................................................... 2, 6, 8
Tex. Pen. Code §32.46(d)(1) .......................................................................................................... 6, 8
Tex. Pen. Code §31.01 ................................................................................................................... 6, 9
Other Authorities
Connie H. Pfeiffer, Statutory Construction, (2015)....................................................................... 7
Rules
Tex. R. App. Pro. 39.1 ........................................................................................................................ 2
Tex. R. App. Pro. 66.3(d) ............................................................................................................... 3, 6

                                                                       iii
Treatises
Abbe R. Gluck, The States as Laboratories of Statutory Interpretation: Methodological
  Consensus and the New Modified Textualism, 119 YALE L. J. 1750, 1765 (2010).............. 7




                                             iv
                             Identity of Parties and Counsel

      1. Trial Judge: The Honorable DAVID CRAIN, Presiding Judge of the 331st Judicial

District Court of Travis County, 509 West 11th St., Austin, TX 78701.

      2. Appellant: Dr. Howard Thomas Douglas, 5729 Lebanon Road, Suite 144155, Frisco,

TX 75034.

      3. Counsel for Appellant:

a. Trial Counsel: Mark Brunner (now an ADA in Polk County).

b. Direct Appeal: Craig Price, 2871 Lake Vista Dr #150, Lewisville, TX 75067

c. Petition: J. Edward Niehaus, 207 W. Hickory St. Suite 309, Denton, Texas 76201.

      4. Counsel for the State of Texas:

      a. Trial: The State of Texas was represented by Donna Crosby, Travis County Assistant

District Attorney.

      b. Appeal: The State is represented on appeal by and through Rosemary Lehmberg,

Criminal District Attorney of Travis County, 509 West 11th St., Austin, TX 78701.




                                             v
                                    NO. PD-____________-15
                                      ________________

                                IN THE
                      COURT OF CRIMINAL APPEALS
                               OF TEXAS
                                         ________________

                                   HOWARD THOMAS DOUGLAS,
                                                 Petitioner/Appellant
                                            VS.

                                        THE STATE OF TEXAS,
                                                    Respondent/Appellee

           ________________________________________________________

            APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
           _________________________________________________________


TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

       Appellant, HOWARD THOMAS DOUGLAS, respectfully submits this Petition for

Discretionary Review and moves that this Honorable Court grant review of this cause and

offers the following in support thereof:

       The Court of Appeals committed an error of statutory construction in its analysis of

“deception” as an element of the offense of Securing Document By Deception

(Tex.Pen.Code 32.46(a)(1)).




Appellant's Petition for Discretionary Review                                      1
                    STATEMENT REGARDING ORAL ARGUMENT

       The Appellant requests oral argument in this case because such argument may assist the

Court in applying the facts to the issues raised. It is suggested that oral argument may help

simplify the facts and clarify the issues. See Tex. R. App. Pro. 39.1.

                                 STATEMENT OF THE CASE

       Appellant was convicted by a jury for the offense of Securing Execution of Document

By Deception1 (Tex.Pen.Code 32.46(a)(1)), (Opinion at 1; CR 186). Appellant timely filed a

Motion for New Trial and a Notice of Appeal [CR 171-175; 177-184]. In the Court of Appeals,

Appellant raised two issues: first, he challenged the legal sufficiency of the evidence, and

second, he challenged the effectiveness of his trial counsel, (Opinion at 4, 12). The Court of

Appeals affirmed the conviction, this Petition challenges the Court of Appeals ruling on only

the first issue raised in the Court of Appeals.

       Appellant raises one (1) issue in this Petition for Discretionary Review. Appellant asserts

that the Court of Appeals failed to correctly apply the statutory definition of “deception”

when engaging in its sufficiency of the evidence analysis, and the failure to correctly analyze

whether “deception” occurred resulted in the Court of Appeals reaching the incorrect result.

                       STATEMENT OF PROCEDURAL HISTORY

       On August 26, 2015, the Third Court of Appeals at Austin Texas, affirmed the



1
 Appellant was sentenced to eight years imprisonment (probated for 10 years), a fine of $5,000, and
restitution in an amount of $98,411.03.


Appellant's Petition for Discretionary Review                                                     2
conviction. Howard Douglas Thomas v. State 03-13-00092-CR, (Opinion at 16). On September

10, 2015, Appellant filed both a Motion for Rehearing and a Motion for Rehearing En Banc.

Both Motions were denied on October 29, 2015. This Petition for Discretionary Review is

being filed on Tuesday, November 24, 2015. Appellant will send this petition to the Court

by delivering ten (10) file-stamped copies to FedEx on the date following its acceptance by

the Clerk of the Court to be delivered by overnight delivery to the Court of Criminal Appeals.

                                 GROUND FOR REVIEW ONE

       Whether the Court of Appeals erred in interpreting the statutory
       definition of “deception” as defined by Tex.Pen.Code 31.01(a), and if that
       error resulted in the Court of Appeals reaching the incorrect conclusion
       in its sufficiency of the evidence analysis.

       The Appellant would submit that the Court of Appeals has “misconstrued a statute” in

a manner that has altered the outcome of the proceedings. Accordingly, this Court should

grant review of the case. See Tex. R. App. Pro. 66.3(d). Appellant’s Petition raises a question

regarding statutory construction similar to that recently decided by the Court in Liverman v.

State, 2015 Tex. Crim. App. LEXIS 992, (Tex. Crim. App. Sept. 23, 2015).2

                                            Facts
       Appellant is one of multiple doctors charged and convicted in Travis County’s pay-to-

prosecute agreement with Texas Mutual Insurance Company (“TMIC”, where TMIC provides

salary compensation (approximately $430,000USD per year) to the Travis County District



2
 In Liverman v. State, 2015 Tex. Crim. App. LEXIS 992, (Tex. Crim. App. Sept. 23, 2015) the Court ruled on
the “sign or execute” language in Texas Penal Code 32.46(a)(1).


Appellant's Petition for Discretionary Review                                                   3
Attorney’s Office to prosecute cases on their behalf.3

       Appellant’s business, WME4 would bill TMIC for these services according to certain

authorized billing codes, and TMIC would then issue a check to WME based on their audit of

WME’s bills. [3 RR 25-34] TMIC would often pay WME less than the amount billed by WME.

[3 RR 41-47]

       Appellant and TMIC disagree on the billing procedure for FCEs. [4 RR 49-51]; [3 RR

36 - 38]; (Opinion at 9 – 13). Appellant and WME took the position that it was permitted by

industry standards to bill for a maximum of 16 units – with each unit representing a quarter

hour -- if the WME agents spent that amount of time working on the FCE file, regardless of

whether the agent was meeting face-to-face with the patient. [4 RR 49-51]

       In contract, TMIC, and the State, took the position that WME could bill only for the

amount of time that WME’s representative, whether it was a physician, a technician or some

other employee, spent in a face-to-face consultation or meeting with the person for whom the

FCE was being conducted (i.e., the patient). [3 RR 37]

       Appellant spent much of his testimony discussing what he believes to be the

appropriate billing methodology for FCEs. (Opinion at 10). He also “offered the testimony

of Konrad Kuenstler, an attorney and physical therapist who has performed over 1,000 FCEs,

in support of his billing methodology. Kuenstler testified that doctors can bill for the time


3
  https://www.texastribune.org/2015/10/25/emails-prosecutors-got-texas-mutual-great-publicit/ (last
viewed 11/20/15)
4
  WME, the corporate entity, was also indicted and convicted. WME is not a party to this Petition


Appellant's Petition for Discretionary Review                                                  4
spent on medical review and written reports.” (Opinion at 10).

       Appellant “insisted that the billing method was reasonable and proper and denied that

the billing procedure violated the medical fee guidelines.” (Opinion at 10). He also “insisted

that the State’s construction was incorrect, he disagreed with it, and his construction was

correct.” (Opinion at 10). The Court of Appeals has identified Appellant’s subjective belief

that his methodology was permissible.

       In contrast to this, the Court of Appeals found:

       …that Douglas, as the owner and medical director of the company, acting alone
       or in concert with Barbara, established WME’s policy for submitting its bills to
       Texas Mutual, that he determined that it should submit four hours on every FCE,
       regardless of the actual time required, that he knew that WME was submitting
       bills for time not spent with the patient, and that he knew this was done for the
       purpose of causing Texas Mutual to pay fees based upon the forms submitted.
       (Opinion at 11).

       The Opinion by the Court of Appeals does not address the element of the offense that

Appellant did not believe his assertions to be true.

                                     Argument and Authorities

   1. Legal and Statutory Basis for Appellant’s Assertion of Error

       Appellant asserts an error in the construction and application of the statutory definition

of “deception” that, had no error been committed, would compel a result contrary to that

reached by the Court of Appeals in ruling on Appellant’s challenge to the evidentiary

sufficiency (Appellant’s Issue One in the Third Court of Appeals). See Tex. R. App. Pro.

66.3(d). The elements of the offense are listed in the statute defining the offense.


Appellant's Petition for Discretionary Review                                           5
          “A person commits an offense if, with intent to defraud or harm any person, he, by

deception: (1) causes another to sign or execute any document affecting property or service or

the pecuniary interest of any person.” Tex. Pen. Code §32.46(a)(1)(emphasis added).

          The definition of “deception” from Texas Penal Code §31.01, is incorporated into this

offense. See Tex. Pen. Code §32.46(d)(1). “Deception” requires: “creating or confirming by

words or conduct a false impression of law or fact that is likely to affect the judgment of

another in the transaction, and that the actor does not believe to be true.” Tex. Penal Code §31.015

(emphasis added).

          The error Appellant argues, that the Court misapplied the definition in §31.01 in its

analysis of the evidentiary sufficiency supporting a conviction under §32.46, is a question of

statutory construction, reviewed de novo by this Court. Questions of statutory construction are

a frequent ground for this Court to grant review. See Tex. R. App. Pro. 66.3(d).

      2. Textualist Analysis of the Statute Supports Appellant’s Assertion that the Court of Appeals erred
         in Interpreting the Statute

          This Ground for Review will be resolved by interpreting the interplay between the

definition of “deception” in Texas Penal Code §31.01 and the “by deception” element of

Texas Penal Code 32.46(a)(1). Appellant asserts that the Court of Appeals methodology for

interpreting “by deception” is inconsistent with this Court’s approach, and that this Court’s

approach is the superior method.



5
    This is the definition used by the Court of Appeals.


Appellant's Petition for Discretionary Review                                                    6
        Appellant notes that while “[t]he United States Supreme Court … is not committed to

a single interpretive methodology,” this Court “has explicitly committed itself to textualism.”

Connie H. Pfeiffer, Statutory Construction,6 (2015); see also Abbe R. Gluck, The States as

Laboratories of Statutory Interpretation: Methodological Consensus and the New Modified

Textualism, 119 YALE L. J. 1750, 1765 (2010); Boykin v. State, 818 S.W.2d 782, 786 n.4 (Tex.

Crim. App. 1991). “Although Section 311.023 of the Texas Government Code invites, but

does not require, courts to consider extratextual factors when the statutes in question are not

ambiguous, such an invitation should be declined for the reasons stated in the body of this

opinion.” See Boykin v. State, 818 S.W.2d 782, 786 n.4 (Tex. Crim. App. 1991).

        Just last year, this Court addressed the proper methodology for construing a statute:

        In construing a statute, this Court must seek to effectuate the "collective" intent
        or purpose of the legislators who enacted the legislation. Reynolds v. State, 423
S.W.3d 377, 382 (Tex. Crim. App. 2014); Boykin v. State, 818 S.W.2d 782, 785 (Tex.
        Crim. App. 1991). In interpreting statutes, we presume that the Legislature
        intended for the entire statutory scheme to be effective. Mahaffey v. State, 364
S.W.3d 908, 913 (Tex. Crim. App. 2012). When statutory language is clear and
        unambiguous, we give effect to its plain meaning unless to do so would lead to
        absurd consequences that the Legislature could not have possibly intended. Ex
        parte Valdez, 401 S.W.3d 651, 655 (Tex. Crim. App. 2013); Boykin, 818 S.W.2d at
        785. A statute is ambiguous when the statutory language may be understood by
        reasonably well-informed persons in two or more different senses; conversely, a
        statute is unambiguous when it permits only one reasonable understanding. See
        Bryant v. State, 391 S.W.3d 86, 92 (Tex. Crim. App. 2012). Price v. State, 434 S.W.3d
601, 605 (Tex. Crim. App. 2014)

6
  Connie H. Pfeiffer, Statutory Construction, Presented at the 25th Annual Conference on State and Federal
Appeals, June 4-5, 2015, citing to multiple authorities re-confirming this Court’s preference for textualism. See
illustratively, Ex Parte Hernandez, 275 S.W.3d 895, 898 n.14 (Tex. Crim. App. 2009); State v. Young, 242 S.W.3d
926, 928 (Tex. Crim. App. 2008); State v. Colyandro, 233 S.W.3d 870, 875 (Tex. Crim. App. 2007); State v. Cowsert,
207 S.W.3d 347, 350 (Tex. Crim. App. 2006); Getts v. State, 155 S.W.3d 153, 157 (Tex. Crim. App. 2005).


Appellant's Petition for Discretionary Review                                                           7
       The Court has also, as recently as September of this year, granted review to interpret

another provision of Section 32.46(a)(1). See Liverman v. State, 2015 Tex. Crim. App. LEXIS

992 (Tex. Crim. App. Sept. 23, 2015)(interpreting the “sign or execute” language of

32.46(a)(1)). Appellant’s petition raises a similar question to that raised in Liverman, to-wit: does

proof of the “by deception” element of the offense require evidence of Appellant’s subjective

knowledge that he was creating a false impression?

   3. The Court Should Grant Review in Order to Correct the Court of Appeals’ Error in Applying the
      Definition of “Deception” to the Element of “by deception’ Contained in Tex. Pen. Code
      32.46(a)(1).

       Statutory interpretation is a question of law that this Court reviews de novo. Tha Dang

Nguyen v. State, 359 S.W.3d 636, 641 (Tex. Crim. App. 2012); see also Williams v. State, 253 S.W.3d
673, 677 (Tex. Crim. App. 2008); Johnson v. State, 423 S.W.3d 385, 394 (Tex. Crim. App. 2014).

       Here, deception is an essential element that the State must prove to secure a conviction

for an alleged violation of Texas Penal Code §32.46(a)(1). The definition of deception from

§31.01 is specifically incorporated into the offense by Texas Penal Code §32.46(d)(1). Where

the definition of deception is incorporated into the offense, the State must prove deception

occurred in order to prove that element of the offense. “Deception” requires: “creating or

confirming by words or conduct a false impression of law or fact that is likely to affect the

judgment of another in the transaction, and that the actor does not believe to be true.” Tex. Penal




Appellant's Petition for Discretionary Review                                               8
Code §31.017 (emphasis added). Use of “the actor” shows this to be a subjective standard, not

an objective standard.

          The Court of Appeals ruled:

          …that Douglas, as the owner and medical director of the company, acting alone
          or in concert with Barbara, established WME’s policy for submitting its bills to
          Texas Mutual, that he determined that it should submit four hours on every FCE,
          regardless of the actual time required, that he knew that WME was submitting
          bills for time not spent with the patient, and that he knew this was done for the
          purpose of causing Texas Mutual to pay fees based upon the forms submitted.
          (Opinion at 11).

          Assuming arguendo that each of the above quoted conclusions from page 11 of the

Court of Appeals’ Opinion is correct, the above-referenced conclusions do nothing to dispute

Appellant’s subjective belief that “the State’s construction was incorrect, he disagreed with it,

and his construction was correct.”(Opinion at 10). That Appellant billed every insurance

company the same way he invoiced TMIC is further evidence that he had a subjective belief

in the accuracy of his accounting methodology. See [CR 78 – 92] (listing insurance companies

to which Appellant submitted similar billing sheets).

          In other words, the conclusion that the Court of Appeals reached, which is quoted

above, does not show proof of every element of the offense, yet the Court of Appeals still

found the evidence to be sufficient. No “deception” (as defined by §31.01) is identified in the

Court’s incorrect disposition of Appellant’s sufficiency of the evidence challenge.

          Not only did Appellant have an actual, subjective, belief that his actions were lawful, he


 7
     This is the definition used by the Court of Appeals.


Appellant's Petition for Discretionary Review                                              9
has support for that belief, (See Opinion at 10). No contrary evidence was presented regarding

Appellant’s subjective mental state. Juries are not permitted to come to conclusions based on

mere speculation or factually unsupported inferences or presumptions. See, e.g., Winfrey v. State,

393 S.W.3d 763, 771 (Tex. Crim. App. 2013). “‘[A]n inference is a conclusion reached by

considering other facts and deducing a logical consequence from them,’ while ‘[s]peculation is

mere theorizing or guessing about the possible meaning of facts and evidence presented.’” Id.

       Appellant requests the Court grant review to determine the correct methodology for

applying the statutory definition of “deception” to the offense for which Appellant was

convicted. Where, as here, the statutory text (the definition of “deception”) is unambiguous,

this Court’s “analysis ends because ‘the Legislature must be understood to mean what it has

expressed, and it is not for the courts to add or subtract from such a statute.’” Tha Dang Nguyen

v. State, 359 S.W.3d 636, 642 (Tex. Crim. App. 2012). The Court of Appeals erroneous

interpretation of the “by deception” element of the offense resulted in the subtraction of that

element from the offense. This Court should grant review to correct that error in statutory

construction.

                                      PRAYER FOR RELIEF

       For the reasons stated above, it is respectfully submitted that the Court of Criminal

Appeals of Texas should grant this Petition for Discretionary Review.




Appellant's Petition for Discretionary Review                                            10
                                                   Respectfully submitted,


                                                   /s/ J. Edward Niehaus
                                                   J. Edward Niehaus
                                                   SBN 24074812
                                                   Bodkin, Niehaus, & Dickson, PLLC
                                                   207 W. Hickory St. Suite 309
                                                   Denton, Texas 76201
                                                   Phone: (940) 600 1295 EXT 701
                                                   FAX: (888) 314-7695
                                                   JASON@BNDLEGAL.COM

                                                ATTORNEY FOR APPELLANT


                              CERTIFICATE OF COMPLIANCE

       Relying on the word count function in the word processing software used to produce

this document, I certify that the number of words in this brief is 2,795.

                                                   /s/ J. Edward Niehaus
                                                   J. Edward Niehaus


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct electronic copy of the foregoing Appellant’s

PDR was hand delivered to the Client, and a true and correct copy compliant with the E-Filing

rules adopted by the Texas Supreme Court, have been served on the State Prosecuting

Attorney and the Travis County District Attorney’s Office on this 24-Nov-15.


                                                   /s/ J. Edward Niehaus
                                                          J. Edward Niehaus



Appellant's Petition for Discretionary Review                                         11
                                 Appendix – Court of Appeals Opinion




Appellant's Petition for Discretionary Review                          12
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00092-CR



                              Howard Thomas Douglas, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-10-900204, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Howard Thomas Douglas was found guilty by a jury of the offense of securing

execution of a document by deception, a felony of the third degree.1 The trial court assessed his

sentence at eight years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice but suspended the sentence and placed him on community supervision for ten years.

In addition, Douglas was ordered to pay a fine of $5,000 and restitution of $98,411.03. Douglas filed

a motion for new trial, which the trial court denied. He appeals. We will affirm.




       1
           We note that the judgment does not correctly conform to the procedures at trial. Although
the finding of guilt and the sentencing portion are correct, the judgment recites that Douglas waived
a jury and pleaded guilty, when in fact he pleaded not guilty and submitted the case to the jury.
While the jury was deliberating punishment, Douglas waived the jury and submitted punishment to
the trial court.
                                          BACKGROUND

                In about 2004, Douglas, a medical doctor, and his 23-year-old daughter,

Barbara Douglas, established a business called Western Medical Evaluators, Inc. (WME).2 Douglas

was the medical director and Barbara was named president of the company. WME provided

medical services in the workers’ compensation sector to entities insured by Texas Mutual Insurance

Company. WME contracted with designated doctors to perform designated doctor examinations

(DDE) on patients claiming workers’ compensation benefits. Designated doctors travel all over the

state performing their examinations. The purpose of a DDE is to obtain an independent assessment

of the injured employee’s condition at the request of the Texas Department of Insurance (the

Department). Douglas also performed examinations himself.

                During the course of performing a DDE, the designated doctor may request a

functional capacity evaluation (FCE) of the employee to determine the employee’s ability to return

to work or perform certain jobs. An FCE is administered by a technician. WME employed several

technicians who accompanied doctors to patient examinations. Upon the doctor’s order, a technician

performed the FCE while still with the patient. After performing an examination, WME billed

Texas Mutual by means of a form entitled HCFA 1500. The form is completed by employing codes,

known as CPT codes, to inform the insurance company what test or exam was performed in the

examination and the amount of time it took.3 The form reflects the time the doctor or technician

spent on the matter in increments of quarter hours.




       2
           For clarity, we will refer to appellant’s daughter by her first name.
       3
           The code for an FCE is 97750 or 97750FC.

                                                   2
               When WME was first formed, it only performed DDE exams and Douglas was the

only doctor. Later, the company added other doctors and staff and began administering FCE exams.

The designated doctors receive about 60% of the charges for a DDE; WME received almost all of

the compensation for an FCE.

               The evidence was undisputed that, under the medical guidelines, the maximum

amount of time that can be billed for an FCE is 16 quarter-hour increments, or 4 hours. Based upon

the HCFA 1500 form submitted, Texas Mutual would issue a check to WME. Texas Mutual issued

checks to WME totaling $103,821.99 during the time period at issue.

               William Muhr, an investigator for Texas Mutual, became suspicious when he

recognized that every bill received from WME requested the maximum compensation of 4 hours for

every FCE. Muhr spoke to 146 patients examined by WME and determined that the average time

the WME technician actually spent with patients was only 39 minutes. Muhr filed a complaint with

the Travis County District Attorney’s Office. The underlying prosecution ensued.

               Douglas, Barbara, and WME were each charged in separate indictments with the

offense of securing execution of documents by deception. See Tex. Penal Code § 32.46(a)(1).4 That

is, to paraphrase as to Douglas, the State alleged that, pursuant to a scheme or course of conduct

and with intent to defraud or harm Texas Mutual, Douglas by deception created or confirmed a

false impression of fact by causing HCFA forms to be submitted to Texas Mutual for payment of

services of sixteen units when these services were not rendered, not believing it to be true, which




       4
          A person commits an offense if, with intent to defraud or harm any person, he, by
deception, causes another to sign or execute any document affecting property or service or the
pecuniary interest of any person. Tex. Penal Code § 32.46(a)(1).

                                                3
deception caused Texas Mutual to execute documents affecting its property. The pecuniary

value of the property affected was alleged to be $20,000 or more but less than $100,000. Thus,

the offense charged was a third degree felony. Id. § 32.46(b)(5).5 Douglas and WME were tried

together, although by the time of trial WME had ceased functioning and was out of business. Before

her father’s trial, Barbara pleaded no contest to her charges and received deferred adjudication. She

testified at trial, as did Douglas.

                Douglas complains on appeal that the evidence at trial was legally insufficient to

prove that he acted with the intent to defraud or harm, that he engaged in deception that caused

Texas Mutual to execute any document, or that the pecuniary amount of the documents met the

jurisdictional amount required for a third degree felony. He also complains that the evidence did not

support the amount of restitution ordered. In the alternative, Douglas requests a new trial on the

basis that he was denied effective assistance of counsel.


                                            DISCUSSION

Legal sufficiency of evidence supporting conviction

                When reviewing the sufficiency of the evidence to support a criminal conviction, the

appellate court must examine the evidence in the light most favorable to the verdict to determine

whether any rational trier of fact could have found the essential elements of the offense beyond a




        5
           The offense is a felony of the third degree if the value of the property, service, or pecuniary
interest is $20,000 or more but less than $100,000. Id. § 32.46(a)(5). The indictment includes a list
of Texas Mutual payments by patients’ names, dates, amounts charged, and amounts paid, and
the State introduced voluminous records into evidence to support the charges. The State abandoned
payments received after January 31, 2008, and the indictment was amended to reflect the
amendment.

                                                    4
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893,

899 (Tex. Crim. App. 2010). We must keep in mind that it is the factfinder’s duty to weigh the

evidence, resolve any conflicts, and make reasonable inferences from basic facts to ultimate facts.

Jackson, 443 U.S. at 319. We presume that any conflicting inferences were resolved in favor

of conviction, and we defer to that resolution. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007).

                 The underlying basis for the criminal allegations arose out of the amount of time and,

therefore, money that WME charged Texas Mutual for performing FCEs. As Douglas acknowledges

in his brief, the State presented testimony from numerous witnesses that WME was not entitled

to bill for time in which the physician or other health care provider was not in the presence of

the patient. He also recognizes that the State presented evidence that WME had, in fact, billed

Texas Mutual for time that was not spent in face-to-face meetings or consultations with each patient.

In his testimony, Douglas acknowledged that WME billed for time not spent with the patient and

that it was his decision to bill the maximum time for each FCE, but he insists that the practice

was justified.

                 Martha Luevano, an employee of the Department’s Workers’ Compensation Division,

testified about the medical fee guidelines, Labor Code Rules, and American Medical Association

CPT Codes used in Texas that describe, define, and govern FCEs and the billing and paying of FCE

fees. She testified that compensation for an FCE requires direct one-on-one patient contact and can

only be billed for actual time spent face-to-face with a patient, billed in quarter-hour increments, for




                                                   5
a maximum of 16 units, or 4 hours.6 Preparation time and time spent generating a report cannot

be included in billing time. The Department has a website, training, and a dedicated telephone help

line for medical providers. She was not aware of any communication that WME or Douglas had

attempted with the Department concerning FCE billing.

                Three patients and several WME technicians were among the witnesses who testified.

The patients testified that the FCE took only 15 to 30 minutes. One patient stated that she did not

undergo a second FCE, although WME billed for a second one. Three technicians testified that “face

to face” time with a patient for an FCE took between 15 to 40 minutes, 45 minutes to an hour, and

25 to 35 minutes, respectively. The reports took 10 to 15 minutes to complete. No one spent four

hours on an FCE, although WME billed the maximum for each one. One technician testified that

technicians were paid an extra $25 as an incentive to do more FCEs.

                The head of WME’s accounts receivable, Michelle Worden, testified that an exam

room was across from her office and that the exams took about 30 minutes. According to her, there

was a directive from Douglas to bill the maximum on all FCEs. When she refused to collect the

maximum on inflated bills, Barbara fired her.

                The manager of WME’s accounts receivable, Kenna Johnson, had an office near the

exam rooms. The longest exams took 45 minutes. She never saw one take 4 hours. She noticed that


       6
           The CPT code for an FCE reads as follows:

Tests and Measurements
Requires direct one-on-one patient contact.
*****
97750 Physical performance test or measurement (e.g., musculoskeletal, functional capacity), with
       written report, each 15 minutes.


                                                6
the number of FCEs increased and that every exam began to have an FCE, all billed at 4 hours.

Johnson told Barbara that the bills were not correct. Barbara informed Johnson that Douglas had

talked to the Department and that WME’s billing was perfectly fine, which Johnson did not believe.

Johnson refused to collect on the bills, and Barbara fired her.

               Lena Schockley worked in accounts receivable and billing. She testified that Douglas

and Barbara told the technicians to perform an FCE on every patient, even if the doctor did not

request one. If the report showed that no FCE was needed, Shockley was instructed to change the

report to reflect that an FCE was needed; Barbara told her to bill each FCE at 4 hours. If the report

showed only 6 units of time were spent with the patient, employees were instructed to put a 1 in front

of the 6, to reflect 16 units of time, the maximum.

               Mimi Stout, who worked in accounts receivable, testified that an FCE was

always billed at 4 hours. She was one of several WME employees who drove to Austin to report the

inappropriate billing to the Department.

               Warren King solicited insurance companies and designated doctors for WME. He

noticed that every patient had an FCE and that every one was billed at 4 hours. One tech billed

12 FCEs in 1 day—each requesting 4 hours’ compensation. King testified that an FCE takes

15 minutes to 2 hours. He was concerned that these exams were being done without doctors’ orders

and were being billed for more than the time taken. He was one of the employees who reported

fraudulent billing to the Department.

               Douglas left WME in early 2008. The new medical director who replaced Douglas,

Dr. Jerry Franz, noticed that too many FCEs were being performed and that some techs were billing

10 to 12 per day. Franz informed the technicians that they could no longer perform an FCE unless

                                                  7
a doctor ordered one, and that they required accurate time keeping for billing. He was one of the

employees who reported inappropriate billing to the Department.

                Barbara testified that when her father first established the company, WME only did

DDE examinations. Eventually, the company began doing FCE exams. When they found out that

the cap for FCEs was 4 hours, she and her father decided to charge the maximum. She claimed

that they did not intend to defraud Texas Mutual by doing so, even though she conceded that an FCE

did not take 4 hours. She identified two letters in which Douglas stated that WME would do an FCE

on all patients. She did not explain why the company charged the maximum fee but acknowledged

that the work was lucrative; she estimated that charges for FCEs equaled about $1,000,000 in a year.

                Douglas testified on his own behalf. When he began performing FCEs, he stated that

he called other doctors’ offices about how to bill, although he did not offer any other doctor to testify

on FCE billing. He also claimed to have called the Department, although its records did not reflect

an inquiry regarding FCEs, only DDEs.

                Douglas disputed the amount his business should be entitled to legally bill for an

FCE. He insisted that, despite the State’s construction of the rules, WME could bill for all the time

a doctor or agent spent on a patient’s matter, in addition to time with the patient, including arranging

for the appointment and travel, preparing for the exam, obtaining records, reviewing records in

advance, working on the patient’s file, and preparing a report after the exam. He personally did a

time study to determine how long these matters required and concluded that, on average, the whole

process took 4.5 to 5.5 hours, sometimes over a 2-week period or so. Based on his own conclusion

about the average time required, he made the decision to bill the maximum 4 hours on every FCE




                                                   8
without regard to actual time each required; the billing form reflected that the 4 hours was on 1 day.

He confirmed that it was his decision for WME to bill 4 hours on every FCE.

               Because in his view an FCE required advance preparation and review of the patient’s

records, he believed that he could bill this time. At the same time, he acknowledged that the

DDE exam also required arranging for location and travel, obtaining patient’s records, and reviewing

them in advance, and that this work was properly included in billing for a DDE. He did not

distinguish the preparation time relating to a DDE from any time related to an FCE or explain

whether the same time and work was being billed for both a DDE and an FCE on one patient. He

also could not explain why work was required in advance of an FCE, in light of the fact that there

was no way to know whether a doctor would request an FCE until the DDE examination itself, other

than to say that the preparation was performed in case the doctor requested one.

               Douglas denied telling the technicians to perform an FCE on every patient; he did

not remember signing letters to the contrary on his letterhead that were in evidence, and he denied

that it was his signature on the letters. Apart from the letters, however, he acknowledged that WME

began doing an FCE on almost every patient in anticipation that the doctor might want one. He

stated that the company did not charge for the ones the doctor did not want, but he admitted that they

could have charged for these also, as he did not work in billing.

               The CPT code does not make any reference to arrangements, travel, or

pre-examination preparation; Douglas admitted that this time was included in his decision to bill the

maximum. Douglas insisted, however, that he was at least entitled to bill for preparing a written

post-exam report concerning the FCE because a report was mentioned in the code description.




                                                  9
                He denied an intent to defraud Texas Mutual, but a large portion of his testimony was

spent contradicting the State and justifying the billing method utilized. He never denied that every

FCE performed was billed at the maximum four hours. He implied that his billing practice was a

mistake because he believed that he was justified in billing as WME did; at the same time, he

insisted that the billing method was reasonable and proper and denied that the billing procedure

violated the medical fee guidelines. He did not contend that he was operating under a mistaken

understanding of the rules; instead, he insisted that the State’s construction was incorrect, he

disagreed with it, and his construction was correct.

                Douglas offered the testimony of Konrad Kuenstler, an attorney and physical therapist

who has performed over 1,000 FCEs. Kuenstler testified that doctors can bill for the time spent on

medical review and written reports. Kuenstler worked in Texas until about 2009 but practiced law

in California at the time of trial.

                Douglas argues that the evidence failed to prove that he: (1) acted with intent to

defraud or harm Texas Mutual because the State failed to adduce evidence that he personally sent

inflated invoices to Texas Mutual or authorized WME to bill for unauthorized fees; (2) engaged in

any deception with respect to the bills sent to Texas Mutual; or (3) caused the forms HCFA 1500 to

be submitted to Texas Mutual for payment. We disagree. He also argues that the State was required

to prove that but for his conduct, Texas Mutual would not have paid the fees it did.

                A person acts with intent with respect to his conduct when it is his conscious

objective or desire to engage in the conduct or cause the result. Tex. Penal Code § 6.03(a). Intent to

deceive can be inferred from the accused’s acts, words, and conduct. Goldstein v. State, 803 S.W.2d
777, 791 (Tex. App.—Dallas 1991, pet. ref’d). A person engages in deception by creating or

                                                 10
confirming by words or conduct a false impression of law or fact that is likely to affect the judgment

of another in the transaction, and that the actor does not believe to be true. Tex. Penal Code

§ 31.01(1)(A).

                 Douglas was the medical director for WME. Although Barbara was the president,

it was not shown that she had any medical training. Our review of the evidence reveals that Douglas,

as the owner and medical director of the company, acting alone or in concert with Barbara,

established WME’s policy for submitting its bills to Texas Mutual, that he determined that it should

submit four hours on every FCE, regardless of the actual time required, that he knew that WME was

submitting bills for time not spent with the patient, and that he knew this was done for the purpose

of causing Texas Mutual to pay fees based upon the forms submitted.

                 Douglas also argues that Barbara was clearly an accomplice witness as a matter of

law, whose testimony was uncorroborated and thus must be excluded, leaving no legally sufficient

evidence to support the verdict. Again, we must disagree. Even assuming that Barbara should be

considered an accomplice, her testimony was corroborated by employees who worked at WME, by

patients, and by Douglas himself. Nothing in her testimony contradicted his version of facts, except

the two letters she identified on his letterhead. These letters, however, were written to designated

doctors, explaining the benefit of FCEs for their examination and the reason that WME intended to

perform an FCE on most patients in the future, a fact that Douglas himself confirmed. Like Douglas,

Barbara testified that neither she, WME, nor Douglas acted with intent to defraud or deceive

Texas Mutual.

                 Finally, Douglas insists that the evidence is legally insufficient to prove the

jurisdictional amount required to classify the offense as a third degree felony because with respect

                                                 11
to each payment Texas Mutual made, the State failed to segregate the portion paid for services

actually rendered from the amount the State alleged was fraudulently billed. For the same reason,

he contends, the evidence does not support the amount of restitution he is ordered to pay.

               The evidence showed that Texas Mutual was defrauded into paying WME based

upon falsified form requests. The fact that WME may have been entitled to partial payment for

work actually done had it filed correctly does not defeat the fact that the requests for payment it did

file were untrue. Each form was incorrect because each contained false information. The State

was not required to determine and then segregate the false amount from the amount that might be

deemed legitimate had WME filed legally. Thus, the evidence proves that the pecuniary value of

the property Texas Mutual transferred was within the range of a third degree felony and based upon

the evidence restitution was properly ordered. Further, because Douglas did not object to the amount

of restitution ordered by the trial court, such complaint is waived. See Gutierrez-Rodriguez v. State,

444 S.W.3d 21, 23-24 (Tex. Crim. App. 2014).


Ineffective assistance of counsel

               Douglas served as the corporate representative for WME at trial, although WME

was treated almost as an afterthought at trial, since it was no longer in business. Douglas has new

counsel on appeal who did not serve as trial counsel. He contends that his trial counsel rendered him

ineffective assistance because counsel allowed the State to consolidate Douglas’s case with that of

the corporation WME, allowed the State to consolidate without a formal motion for consolidation,

failed to request a severance from WME, and failed to request an instruction on mistake of fact or

due diligence of a corporation. The charge submitted to the jury was identical as to both Douglas



                                                  12
and WME and was submitted in a single charge but the jury was instructed that Douglas and WME

were subject to decision separately and that the jury could decide the same or different verdicts for

each. Douglas did not object at trial to the joint trial or to the jury charge.

                A defendant who claims he is entitled to a reversal of his conviction because

his counsel rendered ineffective assistance must show that his counsel’s representation failed

to meet a two-pronged test. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Hernandez

v. State, 726 S.W.2d 53, 55 (Tex. Crim. App. 1986). An appellant must show by a preponderance

of the evidence that (1) his counsel’s representation was deficient and fell below an objective

standard of reasonableness, and (2) the deficient representation caused him prejudice, in that there

is a reasonable probability that, but for counsel’s deficiency, the result of the trial would have

been different. Strickland, 466 U.S. at 687; Andrews v. State, 159 S.W.3d 98, 101-02 (Tex. Crim.

App. 2005); Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). A failure to make a

showing under either prong of the Strickland test defeats the claim. Andrews, 159 S.W.3d at 101;

Rylander v. State, 101 S.W.3d 107, 110-11 (Tex. Crim. App. 2003).

                The appellate court considers the totality of the evidence to determine whether, but

for counsel’s errors, the jury would have had a reasonable doubt concerning the defendant’s guilt.

Strickland, 466 U.S. at 694-95; see Hernandez, 726 S.W.2d at 56-57.

                Allegations of ineffective counsel must be firmly founded in the record. McFarland

v. State, 928 S.W.2d 482, 500 (Tex. Crim. App. 1996). Our review of counsel’s performance

must be highly deferential. Andrews, 159 S.W.3d at 101. There is a strong presumption that

counsel’s conduct falls within a wide range of reasonable professional assistance, and the defendant

must overcome that presumption. Strickland, 466 U.S. at 688-89. A claimant must generally prove

                                                  13
deficiency using affirmative evidence in the trial record sufficient to overcome the presumption.

See id. at 689; Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011).

                To prove prejudice, a claimant must establish a “reasonable probability” that the

result of the proceeding would have been different if counsel had not been deficient. Strickland,
466 U.S. at 694. A reasonable probability is one that is sufficient to undermine confidence in the

outcome of the trial. Id. Whether there is a reasonable probability that confidence in the outcome

of the trial is undermined can turn on evidence adduced at trial because “a verdict or conclusion

only weakly supported by the record is more likely to have been affected by errors than one with

overwhelming record support.” Id. at 696.

                Trial counsel should be afforded an opportunity to explain his actions. Bone v. State,

77 S.W.3d 828, 836 (Tex. Crim. App. 2002). Under normal circumstances, therefore, the record

on direct appeal will not be sufficient to show that counsel’s representation was so deficient and

so lacking as to overcome the presumption that counsel’s representation was reasonable and

professional. Id. at 833; Mitchell v. State, 68 S.W.3d 640, 642 (Tex. Crim. App. 2002). A record

on ineffective assistance is best developed in an evidentiary hearing on a motion for new trial or

application for writ of habeas corpus. Rylander, 101 S.W.3d at 110.

                The Texas Court of Criminal Appeals has stated that a motion for new trial is not

required in order to raise ineffective assistance of counsel on appeal, partly because of the time limit

on filing a motion and because of the awkward situation of expecting trial counsel to challenge

his or her own legal assistance. Robinson v. State, 16 S.W.3d 808, 809-11 (Tex. Crim. App. 2000)

(holding failure to file motion for new trial does not procedurally prohibit appellate claim of

ineffective assistance of counsel). In this instance, however, Douglas retained appellate counsel

                                                  14
who timely filed a motion for new trial with the trial court. In his motion, he alleged ineffective

assistance of counsel at trial; however, the basis for the complaint was different at trial than he now

urges on appeal. Douglas did not complain below that his trial counsel was ineffective because the

two causes were tried together, that this procedure was undertaken without a formal motion, or

that trial counsel failed to request a severance. Further, appellate counsel did not complain that

trial counsel failed to request an instruction on mistake of fact or due diligence of a corporation. No

hearing was held on the motion for new trial.

                We believe that in this instance we could hold that Douglas waived this issue by

not raising it below. However, assuming that it is not waived, based upon this record, and applying

the correct legal review, we cannot say that Douglas has shown that trial counsel rendered him

ineffective assistance. See, e.g., Okonkwo v. State, 398 S.W.3d 689, 696 (Tex. Crim. App. 2013)

(rejecting appellant’s argument that his counsel was ineffective in failing to request instruction on

mistake of fact because that instruction would have required jury to determine whether appellant’s

mistaken belief was reasonable and would have allowed for conviction on lessened burden of

proof if jury concluded that his mistake was unreasonable); Burton v. State, No. 14-06-00022-CR,

2007 Tex. App. LEXIS 5000, at *6 (Tex. App.—Houston [14th Dist.] June 28, 2007, no pet.)

(not designated for publication) (mem. op.) (concluding that appellant did not overcome presumption

that his counsel’s failure to seek accomplice or co-conspirator instruction was sound trial strategy

because record was silent as to trial counsel’s reasons for that decision); Woods v. State, 998 S.W.2d
633, 635 (Tex. App.—Houston [1st Dist.] 1999, pet. ref’d) (concluding that appellant did not

overcome presumption that his counsel’s failure to seek severance was sound trial strategy because

record was silent as to trial counsel’s reasons for that decision); see also Tex. Penal Code § 7.24 cmt.

                                                  15
(West 1974) (noting that due diligence defense for corporation does not apply to felony

prosecutions); 6 Michael B. Charlton, Texas Practice Series: Texas Criminal Law § 5.7 (2d ed.

2001) (same).


                                         CONCLUSION

                We hold that there is legally sufficient evidence to support the verdict and that

Douglas has failed to show on this record that his trial counsel rendered him ineffective assistance

of counsel.

                We overrule the issues on appeal and affirm the judgment.



                                              __________________________________________

                                              Marilyn Aboussie, Justice

Before Chief Justice Rose, Justices Bourland and Aboussie*

Affirmed

Filed: August 26, 2015

Do Not Publish



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).




                                                16